Case 17-10625-mdc       Doc 164    Filed 03/08/19 Entered 03/08/19 17:00:25        Desc Main
                                  Document     Page 1 of 10



  Gary Grimm
  837 Swede St.
  Norristown, PA 19401
  610 – 275-5855
  GaryrGrimm@Hotmail.com____________________________________________________
                       UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     :
  In re:                             :     CHAPTER 13
                                     :
  Gary GRIMM                         :
                                     :     Case No. 17-10625 (MDC)
                  Debtor             :


         MEMORANDUM OF LAW IN SUPPORT OF RESPONSE OF DEBTOR
          TO MOTION OF JCPR, LLC AND JOHN CAMPION TO ENFORCE
          SETTLEMENT AGREEMENT AND RELEASE AGAINST DEBTOR
          GRIMM BROTHERS REALTY CO. AND DEBTOR GARY GRIMM


         Debtor GARY GRIMM hereby files this Memorandum of Law in Support of his

  Response to the Motion of JCPR, LLC and John Campion to Enforce Settlement Agreement

  and Release Against Debtor Grimm Brothers Realty Co. and Debtor Gary Grimm (the

  “Motion”), and sets forth the following in support thereof.

         The Motion presents this Honorable Court with the question of whether it should

  enforce the terms of a settlement agreement against the Debtor. This Honorable Court has

  requested that the parties file memorandums of law to determine the threshold questions of

  whether JCPR, LLC and John Campion violated the stay order issued by this Court when

  they accepted the deed to the Real Property (defined below) owned by Grimm Brothers and

  transferred by the Sheriff of Montgomery County to the Movants, when distributions from

  proceeds of the Tax Sale (defined below) of the Real Property were made, and when the

  Movants refused entry to the Real Property to the Debtor so he might access personal

  property belonging to Debtor Grimm Brothers.
Case 17-10625-mdc       Doc 164    Filed 03/08/19 Entered 03/08/19 17:00:25              Desc Main
                                  Document     Page 2 of 10



                                           Background

          Movant, John Campion, was the successful bidder at a Montgomery County,

  Pennsylvania, Real Estate Division Judicial Sale (the “Tax Sale”) of 839 Swede Street,

  Norristown PA (the “Real Property”) on or about October 26, 2016. Movant Campion

  attended and bid on the Real Property at the Tax Sale. Following the Tax Sale, Grimm

  Brothers Realty Co. (“Grimm Brothers”) filed Exceptions to the proposed distribution,

  identifying numerous errors, including, but not limited to, duplication of sheriff’s fees,

  distributions to the municipality for items that were already paid, and payments to the

  Pennsylvania Department of Revenue that the Debtor previously paid.

         Prior to the Tax Sale, Grimm Brothers filed for bankruptcy protection before this

  Honorable Court on or about April 28, 2015 at Case No. 15-12921 (the “2015 Bankruptcy”).

  The 2015 Bankruptcy was ultimately dismissed, but Grimm Brothers filed a motion for

  reconsideration which was later transformed into a motion for leave to file a new chapter 11

  bankruptcy. On January 19, 2017, this Honorable court entered an order approving the

  Debtor’s request for expedited consideration of its Motion for leave to file a new chapter 11

  bankruptcy (the “Order to Expedite”). See Exhibit “A” to Debtor’s Response. Paragraph 3 of

  the Order to Expedite provides, “[b]ecause this Court could not accommodate both the

  Debtor’s request for a hearing prior to January 25, 2017 and a hearing date that all counsel

  could attend, and finding that the Debtor has alleged prima facie grounds for the relief sought

  therein, all collection efforts, including any scheduled judicial sales, with respect to (a) 837

  Swede Street, Norristown, PA; (b) 901 Swede Street, Norristown, PA; (c) 857 Cherry Street,

  Norristown, PA; and/or (d) 636 Cherry Street, Norristown, PA, are hereby STAYED until

  further order of this Court” (emphasis added).

         Despite the issuance of a stay order (the “Stay Order”) by this Honorable Court, on or

  about March 15, 2017, the Montgomery County Court of Common Pleas entered an Order
Case 17-10625-mdc       Doc 164    Filed 03/08/19 Entered 03/08/19 17:00:25             Desc Main
                                  Document     Page 3 of 10



  transferring the deed to the Real Property to the Movants. The Sheriff's Office of

  Montgomery County (the "Sheriff") and Campion were aware of the stay in effect at the time

  via filings made by Grimm Brothers prior to March 15, 2017 in state court, including

  Exceptions to the proposed distribution that highlighted the Stay Order.

         In early April 2017, while the Stay Order was still in effect, the Movants took

  possession of the Real Property by changing the locks on the Real Property without

  informing the Debtor. The Debtor discovered the action taken by Movants only after he

  attempted to access property belonging to Grimm Brothers and was unable to access it due to

  the new locks, at which point, Mr. Grimm requested and Campion provided a key to access

  the Real Property. Mr. Grimm was able to access the Real Property until December 2017,

  when Campion and/or JCPR added a new lock.

         Debtor informed Campion in December 2017 and, again, in January 2018 that he

  needed a key to the additional lock the Movants added in order to access the storage space.

  Campion did not provide the additional key to Mr. Grimm. On February 28, 2018, an

  employee of Grimm Brothers, not Gary Grimm, accessed the storage area and removed the

  additional lock to the space. Grimm Brothers had not been evicted and the Movants had not

  obtained an eviction order or an order for possession, as required by Section 250.505a of the

  Pennsylvania Landlord and Tenant Act. Accordingly, the Debtor’s representative possessed

  the legal right to enter the Real Property to obtain personal property belonging to the Debtor.

  Despite these legal deficiencies, the Movants pursued criminal charges against Mr. Grimm.

  Mr. Grimm was thereafter arrested and incarcerated over 30 days.

         After more than 30 days in prison, the Debtor was presented with the Settlement

  Agreement that Movants are seeking to enforce herein.
Case 17-10625-mdc          Doc 164     Filed 03/08/19 Entered 03/08/19 17:00:25               Desc Main
                                      Document     Page 4 of 10



                  The Transfer of Deed and Distribution of Funds Constituted a
                     Violation ofthe Stay Order Pursuant to 11 U.S.C. § 362

            The commencement of a case in Bankruptcy creates an estate comprised of, among

  other things, all legal or equitable interests of the debtor in property as of the commencement

  of the case. See 11 U.S.C. § 541(a)(1). Section 541 of the Bankruptcy Code was intended to

  have a broad sweep. Property of all kinds, whether tangible or intangible, as well as all other

  forms of property specified in the former Bankruptcy Act are included. See U.S. v Whiting

  Pools, Inc., 462 U.S. 198, 205 n. 9, 103 S. Ct. 2309, 2314 n. 9, 76 L.Ed.2d 515 (1983).

            Under Pennsylvania law, legal title to property purchased at a sheriff's sale does not

  pass to the purchaser until acknowledgement and delivery of the sheriff's deed occurs. See In

  re Rouse, 48 B.R. 236, 240 (Bankr. E.D.Pa. 1985).           The owner is entitled to possession of

  the premises until the deed is acknowledged and delivered. See Garrett v. Dewart, 43 Pa. 342

  (1862).

            There is little case law in the judicial record that addresses a fact pattern similar to the

  one at hand. Many cases have deliberated on whether certain post-sale actions, such as

  transfer of title, are to be construed as a violation of a stay in bankruptcy court. Ministerial

  acts, even if undertaken in a state judicial proceeding subsequent to a bankruptcy filing, do

  not fall within the proscription of the automatic stay. See Spares v Brockton Credit Union,

  (In re Soares), 107 F.3d 969, 975, 976 (1st Cir. 1997). A ministerial act is one that is

  essentially clerical in nature. Thus, when an official's duty is delineated by, say, a law or a

  judicial decree with such crystalline clarity that nothing is left to the exercise of the official's

  discretion or judgment, the resultant act is ministerial. Id. at 974.

            Determination of whether the transfer of title or order for distribution falls under the

  protections of the stay is for the court to decide. In the instant case, Movants failed to seek

  relief from the automatic stay. After a sheriff’s sale occurs, but before the deed is transferred,

  the interests of a debtor on the date the bankruptcy is filed are “(1) legal title, since the
Case 17-10625-mdc        Doc 164    Filed 03/08/19 Entered 03/08/19 17:00:25              Desc Main
                                   Document     Page 5 of 10



  sheriff's deed had not been issued, and (2) possession subject to the rights acquired by the

  third-party buyer through the foreclosure and sheriff's sale.” In re Cooper, Inc., Case No. 16-

  11235 at p. 8 (Bankr. Kan., 2017). Although the Cooper Court determined that cause existed

  to grant relief from the automatic stay, the movant was required to first obtain relief before

  taking possession of the property. Here, Campion and JCPR did not obtain relief from the

  automatic stay prior to denying access to the Real Property to Grimm Brothers’ agents,

  despite Grimm Brothers having such rights.

         Instead, Campion filed a criminal complaint against Mr. Grimm that ultimately led to

  his incarceration and the near financial collapse of the Grimm Brothers because its employees

  could not be paid. These individuals, therefore, left the employ of Grimm Brothers. Tenants

  were subsequently unable to contact management to request the resolution of problems in

  their apartments that required the attention of Grimm Brothers. As a result, some tenants

  prematurely vacated their apartments, causing a financial hemorrhaging for Grimm Brothers

  and the Debtor. Accordingly, Debtor's losses as a result of this stay violation were substantial.

  The following is an itemization of the damages to the Debtors:

         1. $37,910 rental losses from tenants vacating and breaking leases and units
             remaining vacant from March 2018 to 2019;
         2. $1,000 for criminal attorney Abigail Leeds;
         3. $3,535 for attorney Erik Jensen billed for time spent on criminal complaint;
         4. $295 for prison expense;
         5. $600 for care of dog;
         6. $400 for care of cats;
         7. $7,000 rental loss to operations manager, Gary Grimm for personal residence; and
         8. $81,713 in Social Security income for Gary Grimm.*

         *Debtor was working on his personal residence with anticipation of having a new
         tenant in by June 2018. That did not come to fruition due to his incarceration. He was
         holding off applying for Social Security benefits on his own account until he turned
         70 in less than three years. Social Security benefits increase by 8% per year
         maximizing at the age of 70. In July of this year, Mr. Grimm becomes eligible for
         Social Security benefits under his ex-wife’s income because she turns 62 that month.
         Beginning in August of this year, he would be receiving $1,420 per month. Applying
         for Social Security benefits under his income now, he will receive $1,551 per month.
         Once he turns 70 he can switch over to his maximum amount of Social Security under
         his name. He will receive an additional $384 per month in Social Security benefits for
Case 17-10625-mdc       Doc 164    Filed 03/08/19 Entered 03/08/19 17:00:25              Desc Main
                                  Document     Page 6 of 10



         a total monthly income of $1899. Living another 20 years from when he turns 70
         would be an additional $92,160 in untaxed income. The loss he suffers not applying
         under his ex-wife’s name until he turns 70 is $4,192, plus the $6,255 he would receive
         under his name presently retroactive back six months. The total loss he will suffer
         over the life of his social security benefits will be $81,713, due to his unlawful
         incarceration.

         After Debtor was released from prison the financial bleeding did not end due to the

  medical problems that arose with Mr. Grimm during his incarceration and missing a

  Medicare filing deadline that left him without medical coverage.

         Any argument that the Movants did not need to obtain stay relief must be rejected. If

  there is a bona fide dispute over whether a debtor has an interest in the property, the non-

  debtor party should assume that it is indeed property of the estate protected by the stay and

  not proceed. It should, instead, file a motion for relief from the stay. See Brown v. Chestnut

  (In re Chestnut), 422 F.3d 298, 300 (5th Cir. 2005); see also, ElbarInvs., Inc. v. Okedokun (In

  re Okedokun), 2018 Bankr. LEXIS 2990, at 104.

         Moreover, the distribution of the proceeds from the Tax Sale falls outside the

  definition of a "ministerial act" as defined above, and within the protections of the court

  ordered stay. A duty is ministerial if the obligation to act is peremptory and plainly defined.

  A ministerial act is one which the law prescribes and defines with such precision as to leave

  nothing to exercise of discretion or judgment. See Neal v. Regan, 587 F.Supp. 1558, 1562,

  (N.D. Ind.1984). Grimm Brothers filed a timely objection to the distribution of proceeds and

  a hearing was held on the matter. The fact that the distribution was a point of deliberation in

  court that required a judge to exercise judgement on the matter should render the process

  beyond the scope of any ministerial exception to violation of the Stay Order. Accordingly,

  Movants should have, but failed to, seek relief from the Stay Order prior to the distribution of

  proceeds.

         The Order to Expedite was issued in anticipation of Grimm Brothers’ filing of its

  current bankruptcy petition. Accordingly, the stay included in the Order to Expedite barred
Case 17-10625-mdc       Doc 164    Filed 03/08/19 Entered 03/08/19 17:00:25             Desc Main
                                  Document     Page 7 of 10



  any and all collection efforts. At the time the Order to Expedite was issued, Grimm Brothers

  had legal interest in the Real Property and legal and equitable interests in personal property

  located inside the Real Property. Grimm Brothers had not yet been evicted, nor was he served

  with any order for possession. Debtor had a right to the property insofar as the Debtor had

  personal belongings remaining on the property that were yet to be retrieved or relocated.

                      Movants Violated the Automatic Stay When they
                    Locked Out Debtor Without Providing Notice of Intent

         On or about March 13, 2018, Movants filed criminal charges against Debtor for

  trespass for trying to access Grimm Brothers’ personal property. At the time of the dispute,

  an automatic stay was in effect subsequent to the filing of the current petition. The courts

  have long held that the automatic stay offers broad protection to the debtor.

         The automatic stay provision, is one of the fundamental debtor protections
         provided by the bankruptcy laws. It gives the debtor a breathing spell from his
         creditors. It stops all collection efforts, all harassment, and all foreclosure
         actions. It permits the debtor to attempt a repayment or reorganization plan, or
         simply to be relieved of the financial pressures that drove him into
         bankruptcy.
         H.R.Rep. No. 595, 95th Cong., 1st Sess. 340, (1978), reprinted in 1978
         U.S.C.C.A.N. 5787, 5963, 6296-97.
         The automatic stay provision restrains a broad range of conduct, including the

  continuation of litigation, the enforcement of prepetition judgments, the creation or

  enforcement of liens against property of the estate and, most broadly, any act to collect,

  assess, or recover a claim against the debtor which arose prepetition. See generally, Delpit v.

  Commissioner, Internal Revenue Service, 18 F.3d 768, 772 (9th Cir. 1994).

         Grimm Brothers had stored and continues to store personal property in the basement

  of the Real Property. This personal property was included in Grimm Brothers’ petition for

  bankruptcy relief, and as such was made part of the bankruptcy estate pursuant to 11 §

  541(a)(1). As cited above, the automatic stay operated to protect Grimm Brothers’ interests
Case 17-10625-mdc       Doc 164       Filed 03/08/19 Entered 03/08/19 17:00:25            Desc Main
                                     Document     Page 8 of 10



  with regard to all legal and equitable interest in the property. This included Grimm Brothers’

  legal rights with respect to the Real Property in which it stored personal property.

         Pennsylvania's Landlord Tenant Act § 250.505(d) provides guidance on how to

  handle personal property left behind when a tenant relinquishes possession of real property.

  The statute provides as follows:

      Prior to removing or disposing of abandoned property, the landlord must provide
      written notice of the tenant's rights regarding the property. The tenant shall have
      ten days from the postmark date of the notice to retrieve the property or to
      request that the property be stored for an additional period not exceeding thirty
      days from the date of the notice. If the tenant so requests, the landlord must retain
      or store the property for up to thirty days from the date of the notice. Storage will
      be provided at a place of the landlord's choosing and the tenant shall be
      responsible for costs. At all times, the landlord shall exercise ordinary care in
      handling and securing the tenant's property and shall make the property
      reasonably available for purposes of retrieval.
         Additionally, 250.505(f) of the Pennsylvania Landlord Tenant Act provides that

  “[u]nder no circumstances may a landlord dispose of or otherwise exercise control over

  personal property remaining upon inhabited premises without the express permission of the

  tenant. If the conditions under which personal property may be deemed abandoned no longer

  exist, the landlord shall have no right to dispose of or otherwise exercise control over the

  property."

         Even when a tenant has been properly evicted from premises, a landlord, as the bailed

  of any and all property left behind by the tenant, must exercise reasonable care in preserving

  and protecting that property. See In re B. Cohen & Sons Caterers, Inc., 97 BR 808, 813

  (Bankr. E.D. Pa., 1989); also, See In re Murphy Worldwide Transportation Services, Inc.

  (Zimmerman v. Campbell), Bankr No. 83-04911F, Av. No. 86-0147F, slip op. at 10-11

  (Bankr. E.D.Pa. July 5, 1988). At the time the automatic stay was in effect and before

  receiving any notification regarding the Movants' intent toward disposition of the property,

  Debtor had a right to lawfully enter onto the premises to retrieve personal belongings that
Case 17-10625-mdc       Doc 164     Filed 03/08/19 Entered 03/08/19 17:00:25           Desc Main
                                   Document     Page 9 of 10



  were left behind and were part of the Grimm Brothers bankruptcy estate.              Movants

  acknowledge that arrangements were made for Debtor to retrieve the personal property.

  After initially being locked out, Debtor was provided with a key for access to the property.

  However, on or about March 13, 2018, Debtor's agent arrived at the Real Property to find that

  an additional lock had been added to the property without any notice from the owner.

  Debtor's agent, Mr. Grimm, believed with the key in hand for access to the property, that this

  was a mistake. In his capacity as manager of the Debtor, Mr. Grimm had an employee of

  Grimm Brothers access the storage area and remove the additional lock to the storage space.

  In response, Movants called the police and filed criminal charges against Gary Grimm for

  criminal trespass, defiant trespass, and criminal mischief.

         Mr. Grimm spent over 30 days in prison without an arraignment. Only after more

  than 30 days in prison, on charges that Debtors believe were without merit, Mr. Grimm was

  offered the settlement and release agreement that Movants now seek to enforce. Mr. Grimm

  signed the release agreement on his behalf but not on behalf of the company. This settlement

  agreement should not be enforced against Grimm Brothers because the criminal charges were

  against Gary Grimm personally, and were without merit. Debtors had been given a new key

  to the premises for access to the personal property. Debtors did not receive any notice that a

  new lock would be added. And Debtors did not receive any notice regarding any intended

  disposition of the property. When the Movants added additional locks without providing

  adequate notice or communication to the Debtors, they violated the automatic stay. Movants

  were made aware that the stay was in effect, and did not seek appropriate relief from this

  Honorable Court.
Case 17-10625-mdc      Doc 164 Filed 03/08/19 Entered 03/08/19 17:00:25          Desc Main
                              Document    Page 10 of 10



                                         Conclusion

         ACCORDINGLY, for the reasons set forth in the foregoing Response to the Motion of

  JCPR, LLC and John Campion to Enforce Settlement Agreement and Release Against Debtor

  Grimm Brothers Realty Co. and Debtor Gary Grimm and in consideration of this

  Memorandum of Law and any response thereto, Debtor Grimm Brothers Realty respectfully

  moves that this Honorable court enter an order denying the Motion to Enforce Settlement

  Agreement and Release Against Debtor Grimm Brothers Realty Co. and Debtor Gary

  Grimm; and providing for other such legal and/or equitable relief that it deems proper,

  including damages caused by Movants' violation of the automatic stay.




                                                     _/s/ Gary Richard Grimm   _________
                                                     Gary Richard Grimm


  Dated: March 8, 2019
